Case 2:18-cv-16534-JMV-JBC Document 16 Filed 02/11/19 Page 1 of 6 PageID: 78



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

RICHARDINE NESMITH,                           )
                                              )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )      Case No. 2:18-CV-16534-JMV-JBC
                                              )
iENERGIZER HOLDINGS, LLC; FIRST               )
CONTACT, LLC a/k/a iQOR; GC                   )
SERVICES L.P.; and ALORICA, INC.              )
f/k/a EGS FINANCIAL CARE, INC.                )
                                              )
               Defendants.                    )

            DEFENDANT FIRST CONTACT LLC’S ANSWER TO COMPLAINT

        Defendant First Contact LLC (“Defendant”), by its undersigned attorneys, files this

Answer and affirmative defenses to the Complaint of plaintiff, Richardine Nesmith (“Plaintiff”),

as follows:

I.     INTRODUCTION.

       1.      Defendant admits the allegations in this paragraph.

II.    JURISDICTION AND VENUE.

       2.      Defendant admits the allegations in this paragraph.

       3.      Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations in this paragraph and therefore denies them.

       4.      Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations in this paragraph and therefore denies them.

III.   PARTIES.

       5.      Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations in this paragraph and therefore denies them.
Case 2:18-cv-16534-JMV-JBC Document 16 Filed 02/11/19 Page 2 of 6 PageID: 79



       6.      Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations in this paragraph and therefore denies them.

       7.      Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations in this paragraph and therefore denies them.

       8.      Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations in this paragraph and therefore denies them.

       9.      Defendant admits the allegations in this paragraph.

       10.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations in this paragraph and therefore denies them.

       11.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations in this paragraph and therefore denies them.

       12.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations in this paragraph and therefore denies them.

       13.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations in this paragraph and therefore denies them.

       14.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations in this paragraph and therefore denies them.

       15.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations in this paragraph and therefore denies them.

IV.    FACTUAL ALLEGATIONS.

       16.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations in this paragraph and therefore denies them.




                                                 2
Case 2:18-cv-16534-JMV-JBC Document 16 Filed 02/11/19 Page 3 of 6 PageID: 80



       17.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations in this paragraph and therefore denies them.

       18.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations in this paragraph and therefore denies them.

       19.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations in this paragraph and therefore denies them.

       20.     Defendant denies the allegations in this paragraph.

       21.     Defendant denies the allegations in this paragraph.

       22.     Defendant denies the allegations in this paragraph.

       23.     Defendant denies the allegations in this paragraph.

       24.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations in this paragraph and therefore denies them.

       25.     Defendant denies the allegations in this paragraph.

       26.     Defendant admits the allegations in this paragraph.

       27.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations in this paragraph and therefore denies them.

       28.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations in this paragraph and therefore denies them.

       29.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations in this paragraph and therefore denies them.

       30.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations in this paragraph and therefore denies them.




                                                 3
Case 2:18-cv-16534-JMV-JBC Document 16 Filed 02/11/19 Page 4 of 6 PageID: 81



V.     CLAIM UNDER THE TELEPHONE CONSUMER PROTECTION ACT.

       31.     Defendant re-alleges and incorporates paragraphs 1-30 above as though the same

were set forth at length herein.

       32.     Defendant admits the allegations in this paragraph.

       33.     Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations in this paragraph and therefore denies them.

       34.     Defendant denies the allegations in this paragraph.

       35.     Defendant denies the allegations in this paragraph.

       36.     Defendant admits the allegations in this paragraph.

       37.     Defendant denies the allegations in this paragraph.

       38.     Defendant admits the allegations in this paragraph.

       39.     Defendant denies the allegations in this paragraph.

       40.     Defendant denies the allegations in this paragraph.

       41.     Defendant denies the allegations in this paragraph.

       42.     Defendant denies the allegations in this paragraph.

                                   AFFIRMATIVE DEFENSES

                               FIRST AFFIRMATIVE DEFENSE
                                         (Consent)

       1.      For its first affirmative defense to all causes of action alleged in the Complaint,

Defendant alleges on information and belief that Defendant had consent for the subject calls.

                             SECOND AFFIRMATIVE DEFENSE
                                  (Good Faith Defense)

       2.      For its second affirmative defense, Defendant alleges it had a good-faith basis to

believe that any calls to the Plaintiff from Defendant were made in good faith based on




                                                 4
Case 2:18-cv-16534-JMV-JBC Document 16 Filed 02/11/19 Page 5 of 6 PageID: 82



Defendant’s understanding Plaintiff had provided consent to the creditors on whose behalf

Defendant sought to collect a debt.

                            THIRD AFFIRMATIVE DEFENSE
                          (Unintentional Violation/Bona Fide Error)

       3.      For its third affirmative defense, Plaintiff’s claims are barred because any

violation by Defendant was unintentional and resulted from a good faith error notwithstanding

the fact that Defendant maintains procedures reasonably adapted to avoid any such error.

                            FOURTH AFFIRMATIVE DEFENSE
                                 (Superseding Cause)

       4.      For its fourth affirmative defense, any purported damages suffered by Plaintiff

were caused in whole or in part by the actions or omissions of third parties over whom

Defendant had no control, authority, or responsibility and the conduct of said third parties

constitutes an intervening or superseding cause of Plaintiff’s alleged damages, if any.

                                  ADDITIONAL DEFENSES

       Defendant reserves its right to amend this Answer and assert any additional affirmative

defenses that may be revealed during the course of discovery.

       WHEREFORE, Defendant prays for relief as follows:

               A.      That Plaintiff takes nothing by way of the Complaint;

               B.      That judgment be entered in favor of Defendant and against Plaintiff;

               C.      That Defendant be awarded its costs of suit incurred herein;

               D.      Any other relief the Court deems appropriate.




                                                 5
Case 2:18-cv-16534-JMV-JBC Document 16 Filed 02/11/19 Page 6 of 6 PageID: 83



                                         Attorneys for Defendant First Contact LLC

DATED: February 11, 2019                 KATTEN MUCHIN ROSENMAN LLP
                                         s/ Jonathan Rotenberg
                                         Jonathan Rotenberg
                                         Paul A. Grammatico (pro hac vice
                                         forthcoming)
                                         515 S. Flower St., Suite 1000
                                         Los Angeles, CA 90071-2212
                                         Telephone: 213.443.9000
                                         Fax: 213.443.9001
                                         Email: jonathan.rotenberg@kattenlaw.com
                                                 paul.grammatico@kattenlaw.com




                                     6
